METZNER, District Judge.
Petitioner was born in China and in 1943 while in Australia he voluntarily entered the armed forces of the United States. He was on active duty until September 25, 1946 when he was honorably discharged. Petitioner entered the United States as a seaman on November 3, 1958. He was not lawfully admitted for permanent residence at the time of entry. On February 5, 1959 petitioner filed a petition for naturalization and sought to avail himself of the summary procedures provided by § 329, Immigration and Nationality Act of 1952, 8 U.S. C.A. § 1440. This section provides that an alien who has served honorably in the armed forces of the United States may be naturalized if his enlistment shall have taken place in the United States, the Canal Zone, American Samoa or Swains Island and whether or not he was at the time lawfully admitted to the United States for permanent residence. If he had not enlisted while in one of these four places, then the petition may still be granted if at any time subsequent to enlistment or induction he shall have been lawfully admitted to the United States for permanent residence.
It is therefore evident that the specific provisions of the statute cannot afford relief to this petitioner. This is unfortunate in view of petitioner’s voluntary service in the armed forces of this country and his honorable discharge. Judge Bruchhausen has written on a similar matter which was disposed of in the Eastern District of New York, Matter of Lum Sum Git, D.C.1958, 161 F. Supp. 821, 822, and I repeat his stater ment that “ * * * in view of all of the circumstances and of the contribution made by the petitioner through his military service, the Administrative authorities should use all of the means within their province to the end that his residence in this country be continued.”
The petitioner’s application for naturalization is denied.